SMITH, J.
(concurring.) Appellant in his brief concedes that—
“Jhis case must necessarily turn .upon the faith which will be given by the Supreme Court to the two pretended assignments of the two judgments.”
And his contention is “that each of them is absolutely void and of no legal effect.”
It is perfectly clear that the assignments are in legal form and properly executed.
Appellant’s real contention is that the assignments were colorable and fraudulent, and made with intent to defeat the enforcement of appellant’s judgments. The issue of fact thus joined was primarily for. the trial court. There is no assignment of error as to insufficiency of evidence which is absolutely necessary to permit this court to consider or review the evidence. Therefore the finding of the trial court that the assignment of the judgment to respondent’s .wife was for value, and was not made with «intent to defraud appellant, is binding and conclusive upon this court. And while it is true that a fraudulent assignee of a judgmlent takes subject to the right of set-off of an existing judgment (Russell v. Conway, 11 Cal. 93; Hurst v. Sheets, 14 Iowa, 322,) yet an honest assignee of a judgment for value is not subject to a right of set-off of a cross-judgment entered subsequently to such assignment. Wyvell v. Barwise, 43 Minn. 171, 45 N. W. 11; Ledyard v. Phillips, 58 Mich. 204, 24 N. W. 351.
The questions of fraudulent intent of Napoleon B. Gearhart, *220and of actual value for the asignments, being conclusively settled by the findings of the trial court, we cannot do otherwise than affirm the judgment.